EXHIBIT 10.45

 

GENERAL SECURITY AGREEMENT

 

THIS GENERAL SECURITY AGREEMENT, dated as of January 30, 2004, is made by NEOSE
TECHNOLOGIES, INC., a Delaware corporation (“Obligor”), to BROWN BROTHERS
HARRIMAN & CO., a private bank organized as a partnership (the “Secured Party”).

 

SECTION 1. Grant of Security Interest.

 

Obligor hereby grants to Secured Party a security interest in all of Obligor’s
right, title and interest in and to the following property of Obligor, whether
now owned or hereafter arising or acquired (collectively, the “Collateral”):

 

(a) accounts, general intangibles, chattel paper, and instruments (collectively,
the “Receivables”);

 

(b) inventory;

 

(c) documents;

 

(d) equipment (whether or not constituting fixtures);

 

(e) letter of credit rights;

 

(f) supporting obligations; and

 

(g) to the extent not otherwise included in the original collateral described
above, all proceeds and products of any of the foregoing.

 

Notwithstanding the foregoing, the Collateral shall not include: (a) Obligor’s
Intellectual Property or Liquidity, as such terms are defined in that certain
Credit Agreement (the “Credit Agreement”), dated as of the date hereof, by and
between Obligor and Secured Party, except as otherwise provided in the Credit
Agreement; and (b) any equipment financed by any third party which constitutes
Permitted Indebtedness under the Credit Agreement, to the extent such financing
arrangements preclude liens in favor of any other person or entity.

 

Obligor represents and warrants that it is the sole owner of the Collateral and
has the legal right to grant to Secured Party a security interest therein, and
that the Collateral is free and clear of all other liens, security interests and
encumbrances, other than the Permitted Liens (as such term is defined in the
Credit Agreement).

 

SECTION 2. Security for Liabilities.

 

This Agreement secures the payment and performance of all indebtedness,
obligations, and liabilities of every kind and nature (whether primary or
secondary, direct or indirect, absolute or contingent, sole, joint, or several,
secured or unsecured, similar or dissimilar, or related or unrelated),
heretofore, now, or hereafter contracted or acquired, of Obligor to Secured
Party (collectively, the “Liabilities”).



--------------------------------------------------------------------------------

SECTION 3. Obligor Remains Liable.

 

Anything herein to the contrary notwithstanding, (a) Obligor shall remain liable
under its contracts and agreements included in the Collateral to the extent set
forth therein to perform all of Obligor’s duties and obligations thereunder to
the same extent as if this Agreement had not been executed, (b) the exercise by
Secured Party of any of the rights hereunder shall not release Obligor from any
of its duties or obligations under its contracts and agreements included in the
Collateral, and (c) Secured Party shall not have any obligation or liability
under the contracts and agreements included in the Collateral by reason of this
Agreement, nor shall Secured Party be obligated to perform any of the
obligations or duties of Obligor thereunder or to take any action to collect or
enforce any claim for payment assigned hereunder.

 

SECTION 4. Further Assurances.

 

(a) Obligor agrees that from time to time, at its expense, it will promptly
execute and deliver all further instruments and documents, and take all further
action, that may be necessary or desirable, or that Secured Party may reasonably
request, in order to perfect and protect any security interest granted or
purported to be granted hereby or to enable Secured Party to exercise and
enforce its rights and remedies hereunder with respect to any Collateral.
Without limiting the generality of the foregoing, Obligor will: (i) upon request
by Secured Party, mark conspicuously each item of chattel paper included in its
Receivables and each of its records pertaining to any of the Collateral, with a
legend, in form and substance satisfactory to Secured Party, indicating that
such chattel paper or Collateral is subject to the security interest granted
hereby; (ii) if any of its Receivables shall be evidenced by a promissory note
or other instrument, deliver and pledge to Secured Party hereunder such note or
instrument duly indorsed and accompanied by duly executed instruments of
transfer or assignment, all in form and substance satisfactory to Secured Party;
(iii) authorize Secured Party to file such financing or continuation statements,
or amendments thereto, and such other instruments or notices, as may be
necessary or desirable, or as Secured Party may request, in order to perfect and
preserve the security interests granted hereby; (iv) to the extent that any
Collateral consists of letter-of-credit rights, cause the issuer of each
underlying letter of credit to consent to the assignment to Secured Party; (v)
to the extent that any Collateral is in the possession of a third party, join
with Secured Party in notifying the third party of Secured Party’s security
interest and in obtaining an acknowledgement from the third party that it is
holding such Collateral for the benefit of Secured Party; and (vi) at any time
that Secured Party so reasonably requests, work with Secured Party to set up
such lock boxes and segregated accounts as Secured Party may request in order to
better perfect the security interest created hereunder in proceeds.

 

(b) Obligor hereby authorizes Secured Party to file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral without the signature of Obligor where permitted by law. A
carbon, photographic, or other reproduction of this Agreement or any part
thereof shall be sufficient as a financing statement where permitted by law.

 

- 2 -



--------------------------------------------------------------------------------

(c) Obligor will furnish to Secured Party from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as Secured Party may request, all in
reasonable detail.

 

(d) Obligor shall not reincorporate or reorganize itself under the laws of any
jurisdiction other than the jurisdiction in which it is incorporated or
organized as of the date hereof, and shall not change its organizational
structure under such jurisdiction if such action would, in the judgment of
Secured Party, require filing under the Uniform Commercial Code, as adopted, in
a different jurisdiction in order to maintain perfection of the security
interest granted hereby, without the prior written consent of Secured Party.

 

(e) Obligor shall not change its corporate name without providing Secured Party
at least thirty (30) days’ prior written notice.

 

SECTION 5. Insurance.

 

Obligor shall, at its own expense, (i) keep its property and business insured
against fire and other hazards (so-called “all risk” coverage) in amounts and
with companies reasonably satisfactory to Secured Party, or the amount necessary
to avoid any co-insurance penalty, which policy shall name Secured Party as loss
payee as its interest may appear, (ii) maintain public liability coverage
against claims for personal injuries, death or property damage in an amount
deemed reasonable by Secured Party, which policy shall name Secured Party as an
additional insured as its interest may appear, and (iii) maintain all worker’s
compensation, employment or similar insurance as may be required by applicable
law. All such property insurance shall contain an endorsement identifying
Secured Party as lienholder, lender loss payee and mortgagee, and providing for
a minimum of thirty (30) days’ written cancellation notice to Secured Party. In
any event, Obligor’s obligation to carry such insurance may only be brought
within the coverage of a so-called blanket or umbrella policy or policies of
insurance carried and maintained by Obligor if and only if the coverage afforded
Secured Party will not be limited, reduced or diminished by reason of the use of
a blanket or umbrella policy of insurance. Obligor shall deliver to Secured
Party original or duplicate policies of insurance maintained pursuant hereto
and, as often as Secured Party may reasonably request, a report of a reputable
insurance broker with respect to such insurance.

 

SECTION 6. Representations and Warranties.

 

Obligor represents and warrants to Secured Party that:

 

(a) Obligor has all requisite rights, powers and authority to execute and
deliver this Agreement and to carry out the transactions contemplated hereby,
including, but not limited to, rights in and the power to transfer the
Collateral free and clear of all claims, liens, security interests and other
encumbrances or restrictions, other than the Permitted Liens. The execution,
delivery and performance of this Agreement by Obligor has been duly authorized
by all requisite corporate action, and this Agreement has been duly executed and
delivered by Obligor and constitutes its valid and binding obligation,
enforceable against Obligor in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency, moratorium, reorganization
and other similar laws relating to or affecting the enforcement of creditors’
rights

 

- 3 -



--------------------------------------------------------------------------------

generally, and except that the availability of specific performance, injunctive
relief or other equitable remedies is subject to the discretion of the court
before which any such proceeding may be brought.

 

(b) The execution, delivery and performance of this Agreement by Obligor will
not violate any provision of law, any rule or regulation of any governmental
authority, or any judgment, decree or order of any court binding on Obligor, and
will not conflict with or result in any breach of any of the terms, conditions
or provisions of, or constitute a default under, or, except as expressly
provided herein, result in the creation of any lien, security interest, charge
or encumbrance upon any of its properties, assets or outstanding stock under its
Certificate of Incorporation or By-Laws or any indenture, mortgage, lease,
agreement or other instrument to which Obligor is a party or by which it or any
of its properties is bound.

 

(c) Obligor’s chief executive office is located at the place indicated on
Schedule 1 hereto and Obligor’s books and records are and will be maintained at
such location. Schedule 1 hereto lists each other location where Obligor
maintains a place of business. All of the Collateral constituting goods is
located at the places indicated on Schedule 1 hereto. Obligor is the record
owner or lessee (as indicated on Schedule 1) of the real property where such
Collateral is located, with the exception of the storage and warehouse facility
of Pierce Leahy Archives located at 2500 Henderson Drive, Sharon Hill, PA.
Obligor’s exact legal name and place of incorporation or legal formation is as
indicated in the heading to this Agreement. Obligor has no trade names and has
not used any name other than its actual corporate name for the preceding five
years. No entity has merged into Obligor or been acquired by Obligor within the
past five years. The federal tax identification number and state organizational
identification number, if any, of Obligor is as set forth on Schedule 1 hereto.

 

SECTION 7. Certain Covenants as to Inventory and Equipment.

 

Obligor shall:

 

(a) Cause its equipment to be maintained and preserved in the same condition,
repair, and working order as when new, ordinary wear and tear excepted, and, in
the case of any material loss or damage to any of its equipment, as quickly as
practicable after the occurrence thereof, make or cause to be made all repairs,
replacements, and other improvements in connection therewith which are necessary
or desirable to such end, in the reasonable business judgment of Obligor.

 

(b) Pay promptly when due all property and other taxes, assessments, and
governmental charges or levies imposed upon it or any of its inventory or
equipment, and all claims (including claims for labor, services, materials and
supplies) for sums which by law have or might become a lien upon any of its
inventory and equipment.

 

(c) After the occurrence and during the continuance of an Event of Default (as
hereinafter defined), receive in trust for the benefit of Secured Party all
amounts and proceeds received or collected by such Obligor in respect of its
inventory and equipment, segregate such amounts and proceeds from other funds of
such Obligor, and forthwith pay such amounts and proceeds over to Secured Party
in the same form as so received (with any necessary endorsement) to be held as
cash collateral and applied as provided in Section 15(b).

 

- 4 -



--------------------------------------------------------------------------------

(d) Notify Secured Party in the event of material loss or damage to the
Collateral or of any material adverse change in Obligor’s business, financial
condition or the Collateral, or of any other occurrences which could materially
and adversely affect the security of Secured Party.

 

SECTION 8. Certain Covenants as to Receivables.

 

(a) Upon the occurrence and during the continuance of an Event of Default, from
time to time upon request, Obligor shall provide Secured Party with (i)
schedules describing all accounts, (ii) additional schedules describing other
Receivables, and (iii) specific written assignments to Secured Party of any of
its Receivables. Any failure to execute or deliver any schedule or assignment
shall not, however, affect or limit any security interest or other right of
Secured Party in and to any Receivable. Upon the occurrence and during the
continuance of an Event of Default, at Secured Party’s request, Obligor shall
also furnish to Secured Party copies of invoices to customers and shipping and
delivery receipts or warehouse receipts relating thereto, as well as such other
documents and instruments as Secured Party may reasonably request in connection
with any Receivable.

 

(b) Upon the occurrence and during the continuance of an Event of Default,
Obligor shall promptly notify Secured Party of all returns, repossessions and
recoveries of goods covered by the Receivables and of all claims asserted with
respect thereto. Each such notification shall be accompanied by a statement
describing the relevant goods and the location thereof. Upon the occurrence and
during the continuance of an Event of Default, Obligor shall not settle or
adjust any dispute or claim, grant any discount, credit or allowance, or accept
any return of merchandise except in the ordinary course of business. Upon the
occurrence and during the continuance of an Event of Default, when Obligor
receives collateral of any kind by reason of transactions between itself and its
customers or account debtors, it will hold the same on Secured Party’s behalf,
subject to Secured Party’s instructions, as property forming part of the
Receivables.

 

(c) Upon the occurrence and during the continuance of an Event of Default,
Secured Party shall have the right from time to time to communicate directly
with account debtors and obligors on the Receivables and to do test
verifications of the Receivables.

 

(d) Obligor shall promptly notify Secured Party if any of its accounts arise out
of contracts with the United States or any agency or instrumentality thereof,
and execute any instruments and take any steps required by Secured Party in
order that all moneys due and to become due under such contracts shall be
assigned to Secured Party in accordance with the requirements of, and notice
given to the Government under the Federal Assignment of Claims Act.

 

- 5 -



--------------------------------------------------------------------------------

SECTION 9. Transfers and Other Liens.

 

Obligor shall not:

 

(a) Sell, assign (by operation of law or otherwise), or otherwise dispose of any
of the Collateral except (1) in the ordinary course of business or (2) if
outside the ordinary course of business, where the cost of such Collateral does
not exceed $100,000.

 

(b) Create, permit or suffer to exist any lien, security interest, or other
charge or encumbrance upon or with respect to any of the Collateral, other than
Permitted Liens as provided for in the Credit Agreement.

 

SECTION 10. Secured Party Appointed Attorney-in-Fact.

 

Obligor hereby irrevocably appoints Secured Party as its attorney-in-fact, with
full authority in the place and stead of Obligor and in the name of Obligor,
Secured Party, or otherwise, from time to time in Secured Party’s discretion to
take any action and to execute any instrument which Secured Party may deem
necessary or advisable to accomplish the purposes of this Agreement, including,
without limitation:

 

(a) to authorize the filing of and/or sign in the name and on behalf of Obligor
any financing statements or other papers required under Section 4;

 

(b) subject to the terms of the Credit Agreement and that certain open-end
mortgage and security agreement (the “Mortgage”), dated as of the date hereof,
by and between Obligor and Secured Party, to obtain and adjust insurance
required to be paid to Secured Party pursuant to Section 5;

 

(c) following the occurrence and during the continuance of an Event of Default;

 

1. to ask, demand, collect, sue for, recover, compound, receive, and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

 

2. to receive, indorse, and collect any drafts or other instruments, documents,
and chattel paper in connection with subsection (b) or (c) above; and

 

3. to file any claims or take any action or institute any proceedings which
Secured Party may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of Secured Party with respect to
any of the Collateral.

 

Obligor hereby ratifies and approves all acts of Secured Party as such
attorney-in-fact taken in compliance with this Section 10. Secured Party shall
not, in its capacity as such attorney-in-fact, be liable for any acts or
omissions, nor for any error in judgment or mistake of fact or law, but only for
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final, nonappealable judgment. This power, being coupled with
an interest, is irrevocable until all Liabilities have been fully satisfied and
until Secured Party is no longer committed to allow additional Liabilities to be
incurred. Any amounts received or collected by Secured Party in its capacity as
such attorney-in-fact and in compliance with this Section 10 shall be held as
cash collateral and applied as provided in Section 15(b).

 

- 6 -



--------------------------------------------------------------------------------

SECTION 11. Secured Party May Perform.

 

If Obligor fails to perform any agreement contained herein, Secured Party may
itself perform, or cause performance of, such agreement, and the expenses of
Secured Party incurred in connection therewith shall be payable by Obligor under
Section 16(b).

 

SECTION 12. Secured Party’s Duties.

 

The powers conferred on Secured Party hereunder are solely to protect its
interest in the Collateral and shall not impose any duty to exercise any such
powers. Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, Secured Party shall not
have any duty as to any Collateral or as to the taking of any necessary steps to
preserve rights against any parties or any other rights pertaining to any
Collateral. Without limiting the generality of the foregoing, Secured Party has
no obligation to clean-up or otherwise prepare the Collateral for sale.

 

SECTION 13. Inspection Rights.

 

Secured Party at all times shall have access to inspect, audit, and make
extracts from all of Obligor’s records, files, and books of account relating to
the Collateral and to examine and inspect inventory and other Collateral owned
by Obligor; provided, prior to an Event of Default, such access, examination and
inspection shall be limited to four (4) times in any calendar year, shall be
during regular business hours, and shall be upon five (5) days’ prior notice to
Obligor. Obligor shall, at Secured Party’s request, take all steps necessary to
facilitate such inspection. Obligor shall deliver any document or instrument
necessary for Secured Party to obtain records from any service bureau
maintaining records for Obligor.

 

SECTION 14. Default.

 

“Event of Default” means subject to any applicable period of grace or cure, (i)
nonpayment of any of the Liabilities when due (whether at stated maturity or
upon demand, acceleration of maturity or otherwise), (ii) any other default with
respect to the Liabilities, (iii) any other failure by Obligor to perform any of
its obligations under this Agreement, the Credit Agreement or any other Loan
Document evidencing or securing any of the Liabilities, or (iv) any breach of
any representation or warranty made by Obligor in connection with the
transactions contemplated by this Agreement, the Credit Agreement or any other
Loan Document evidencing or securing any of the Liabilities.

 

SECTION 15. Remedies.

 

If any Event of Default shall have occurred and be continuing:

 

(a) Secured Party may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party on default under the Uniform
Commercial Code (the “Code”) and other applicable laws and agreements, as they
may be amended from time to time, and also may (i) require Obligor to, and
Obligor hereby agrees that it will at its expense and upon request of Secured
Party forthwith, assemble the tangible Collateral as directed by Secured Party
and make it

 

- 7 -



--------------------------------------------------------------------------------

available to Secured Party at a place or places to be designated by Secured
Party which are reasonably convenient to Secured Party and Obligor and (ii)
without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of Secured
Party’s offices or elsewhere, for cash, on credit, or for future delivery, and
upon such other terms as Secured Party may deem commercially reasonable. Obligor
agrees that, to the extent notice of sale shall be required by law, at least
five (5) Business Days’ notice to Obligor of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification. Secured Party shall not be obligated to make any sale
of the Collateral regardless of notice of sale having been given. Secured Party
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.

 

(b) All cash proceeds received by Secured Party in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
may, in the discretion of Secured Party, be held by Secured Party (without
interest) as collateral for, and/or then or at any time thereafter applied
(after payment of any amounts payable to Secured Party pursuant to Section 16)
in whole or in part by Secured Party against, all or any part of the Liabilities
in such order as Secured Party shall elect. Any surplus of such cash or cash
proceeds held by Secured Party and remaining after payment in full of all the
Liabilities shall be paid over to Obligor or to whosoever may be lawfully
entitled to receive such surplus. Obligor shall be liable to Secured Party for
any deficiency amount.

 

(c) Secured Party may comply with any applicable law in connection with a
disposition of Collateral and compliance will not be considered adversely to
affect the commercial reasonableness of any sale of the Collateral. Secured
Party may sell the Collateral without giving any warranties and may specifically
disclaim such warranties. If Secured Party sells any of the Collateral on
credit, Obligor will only be credited with payments actually made by the
purchaser.

 

SECTION 16. Indemnity and Expenses.

 

(a) Obligor agrees to indemnify Secured Party (including any partner, officer,
employee, director or agent of Secured Party) from and against any and all
claims, losses, and liabilities arising out of or resulting from this Agreement
(including, without limitation, enforcement of this Agreement), except claims,
losses, or liabilities resulting from Secured Party’s gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a
final, nonappealable judgment.

 

(b) Obligor will upon demand pay to Secured Party the amount of any and all
reasonable expenses, including the reasonable fees and disbursements of its
counsel and of any experts and agents, which Secured Party may incur in
connection with (i) the preparation, administration and amendment of this
Agreement, (ii) the custody, preservation, use, or operation of, or the sale of,
collection from, or other realization upon, any of the Collateral, (iii) the
exercise or enforcement of any of the rights of Secured Party hereunder, or (iv)
the failure by Obligor to perform or observe any of the provisions hereof.

 

- 8 -



--------------------------------------------------------------------------------

SECTION 17. Amendments, Indulgences, Etc.

 

No amendment or waiver of any provision of this Agreement nor consent to any
departure by Obligor here from shall in any event be effective unless the same
shall be in writing and signed by Secured Party and Obligor, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No failure or delay on the part of Secured
Party in the exercise of any right, power, or remedy under this Agreement shall
constitute a waiver thereof, or prevent the exercise thereof in that or any
other instance. No remedy or right herein conferred upon, or reserved to Secured
Party is intended to be to the exclusion of any other remedy or right, but each
and every such remedy or right shall be cumulative and shall be in addition to
every other remedy or right given hereunder or under any other contract or under
law.

 

SECTION 18. Notices.

 

All notices, requests and demands to or upon the respective parties hereto shall
be deemed to have been given or made, (a) if delivered by hand against receipt,
on the date of such delivery, or (b) if deposited in the mails, postage prepaid,
registered or certified mail, return receipt requested, on the third day
following the date of postmark, addressed as follows or to such other address as
may be hereafter designated in writing by the respective parties hereto:

 

If to Obligor:

 

Neose Technologies, Inc.

102 Witmer Road

Horsham, PA 19044

Attention: General Counsel

Facsimile: (215) 315-9100

 

With a copy to:

 

Pepper Hamilton LLP

3000 Two Logan Square

18th & Arch Streets

Philadelphia, PA 19103

Attention: Barry M. Abelson, Esquire

Facsimile: (215) 981-4750

 

If to Secured Party:

 

Brown Brothers Harriman & Co.

1531 Walnut Street

Philadelphia, PA 19102

Attention: J. Clark O’Donoghue

Facsimile: (215) 864-3989

 

- 9 -



--------------------------------------------------------------------------------

With a copy to:

 

Stradley, Ronon, Stevens & Young, LLP

2600 One Commerce Square

Philadelphia, PA 19103

Attention: Dean M. Schwartz, Esquire

Facsimile: (215) 564-8120

 

SECTION 19. Continuing Security Interest; etc.

 

This Agreement shall create a continuing security interest in the Collateral and
shall (a) be binding upon Obligor and its successors and assigns and (b) inure
to the benefit of Secured Party and its successors and assigns. The execution
and delivery of this Agreement shall in no manner impair or affect any other
security (by endorsement or otherwise) for the payment or performance of the
Liabilities and no security taken hereafter as security for payment or
performance of the Liabilities shall impair in any manner or affect this
Agreement or the security interest granted hereby, all such present and future
additional security to be considered as one general, continuing security. Any of
the Collateral may be released from this Agreement without altering, varying, or
diminishing in any way this Agreement or the security interest granted hereby as
to the Collateral not expressly released, and this Agreement and such security
interest shall continue in full force and effect as to all of the Collateral not
expressly released.

 

SECTION 20. Governing Law; Consent to Jurisdiction; etc.

 

This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Pennsylvania without reference to its conflicts of laws
principles. Obligor consents to the jurisdiction of the courts of Pennsylvania
and of the courts of the United States sitting in Pennsylvania in any litigation
concerning this Agreement, and Obligor waives any objection based on venue or
inconvenient forum. Each of Obligor and Secured Party waives any right to trial
by jury in any litigation involving this Agreement. Unless otherwise defined
herein, terms defined in the Code as in effect in Pennsylvania on the date
hereof (including the terms “accounts,” “general intangibles,” “chattel paper,”
“instruments,” “inventory,” “documents,” “equipment,” “fixtures,” “investment
property,” “deposit accounts,” “letter of credit rights,” “supporting
obligations,” “proceeds,” and “products”) are used herein as therein defined as
of such date. This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument, and any of
the parties hereto may execute this Agreement by signing any such counterpart.

 

SECTION 21. Severability.

 

The provisions of this Agreement are independent of and separable from each
other, and no such provision shall be affected or rendered invalid or
unenforceable by virtue of the fact that for any reason any other such provision
may be invalid or unenforceable in whole or in part.

 

SECTION 22. Waiver of Jury Trial; Confession of Judgment.

 

WAIVER OF JURY TRIAL. EACH OBLIGOR AND SECURED PARTY HEREBY EXPRESSLY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION

 

- 10 -



--------------------------------------------------------------------------------

OR PROCEEDING. OBLIGOR FURTHER ACKNOWLEDGES AND AGREES THAT WAIVER OF JURY TRIAL
IS A SPECIFIC AND MATERIAL ASPECT OF THIS AGREEMENT AND THAT SECURED PARTY WOULD
NOT HAVE AGREED TO MAKE ANY LOAN OR ACCEPT THIS AGREEMENT OR ANY NOTE WITHOUT
SUCH AGREEMENT.

 

CONFESSION OF JUDGMENT. OBLIGOR HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS
SECURED PARTY, BY ITS ATTORNEY OR BY THE PROTHONOTARY OR CLERK OF ANY COURT OF
RECORD IN COMMONWEALTH OF PENNSYLVANIA OR IN ANY JURISDICTION WHERE PERMITTED BY
LAW, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, TO
APPEAR FOR OBLIGOR AND CONFESS AND ENTER JUDGMENT AGAINST OBLIGOR IN FAVOR OF
SECURED PARTY IN ANY JURISDICTION WHERE OBLIGOR OR ANY OF ITS PROPERTY IS
LOCATED FOR THE AMOUNT OF ALL OBLIGATIONS AND OTHER SUMS DUE OR TO BECOME DUE BY
OBLIGOR TO SECURED PARTY UNDER THIS AGREEMENT, TOGETHER WITH COSTS OF SUIT AND
WITH ACTUAL COLLECTION COSTS (INCLUDING ATTORNEYS’ FEES), WITH OR WITHOUT
DECLARATION, WITHOUT STAY OF EXECUTION AND WITH RELEASE OF ALL ERRORS AND THE
RIGHT TO ISSUE EXECUTION FORTHWITH, AND FOR DOING SO THIS AGREEMENT OR A COPY
HEREOF VERIFIED BY AFFIDAVIT SHALL BE SUFFICIENT WARRANT. OBLIGOR HEREBY WAIVES
ALL RELIEF FROM ANY APPRAISEMENT, STAY OR EXEMPTION LAWS OF ANY STATE NOW IN
FORCE OR HEREAFTER ENACTED. THIS AUTHORITY AND POWER SHALL NOT BE EXHAUSTED BY
ANY EXERCISE THEREOF, AND JUDGMENT MAY BE CONFESSED AS AFORESAID FROM TIME TO
TIME AS OFTEN AS THERE IS OCCASION THEREFOR UNTIL ALL SUMS DUE AND OWING
HEREUNDER ARE FULLY PAID, PERFORMED, DISCHARGED AND SATISFIED.

 

- 11 -



--------------------------------------------------------------------------------

OBLIGOR HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS SECURED PARTY, BY ITS
ATTORNEY OR BY THE PROTHONOTARY OR CLERK OF ANY COURT OF RECORD IN THE
COMMONWEALTH OF PENNSYLVANIA OR IN ANY JURISDICTION WHERE PERMITTED BY LAW, UPON
THE OCCURRENCE OF AN EVENT OF DEFAULT, OR AT ANY TIME THEREAFTER, TO APPEAR FOR
OBLIGOR, AS WELL AS FOR ANY PERSONS CLAIMING UNDER, BY OR THROUGH OBLIGOR, IN AN
ACTION OR ACTIONS FOR REPLEVIN OR OTHER APPROPRIATE ACTION AGAINST OBLIGOR TO
CONFESS AND ENTER JUDGMENT AGAINST OBLIGOR, FOR RECOVERY OF POSSESSION OF ANY OR
ALL OF THE MORTGAGED PROPERTY AND/OR THE PROCEEDS THEREOF, TOGETHER WITH COSTS
OF SUIT AND WITH ACTUAL COLLECTION COSTS (INCLUDING ATTORNEYS’ FEES), WITHOUT
THE NECESSITY OF FILING ANY BOND AND WITHOUT STAY OF EXECUTION OR APPEAL AND
WITH RELEASE OF ALL ERRORS AND FOR DOING SO THIS AGREEMENT OR A COPY HEREOF
VERIFIED BY AFFIDAVIT SHALL BE SUFFICIENT WARRANT, WHEREUPON A JUDGMENT AND/OR
WRIT OF POSSESSION AND/OR REPLEVIN OR OTHER APPROPRIATE PROCESS TO OBTAIN
POSSESSION OF SUCH MORTGAGED PROPERTY MAY BE ISSUED FORTHWITH, WITHOUT ANY PRIOR
WRIT OR PROCEEDING WHATSOEVER. THIS AUTHORITY AND POWER SHALL NOT BE EXHAUSTED
BY ANY EXERCISE THEREOF, AND JUDGMENT MAY BE CONFESSED AS AFORESAID FROM TIME TO
TIME AS OFTEN AS THERE IS OCCASION THEREFOR UNTIL ALL SUMS DUE AND OWING
HEREUNDER ARE FULLY PAID, PERFORMED, DISCHARGED AND SATISFIED.

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Obligor, intending to be legally bound, has executed or
caused the execution of this Agreement, under seal, as of the date first above
written.

 

NEOSE TECHNOLOGIES, INC.

By:

 

/s/ C. Boyd Clarke

--------------------------------------------------------------------------------

   

Name:

 

C. Boyd Clarke

   

Title:

 

President and CEO

BROWN BROTHERS HARRIMAN & CO.

By:

 

/s/ J. Clarke O’Donoghue

--------------------------------------------------------------------------------

   

Name:

 

J. Clark O’Donoghue

   

Title:

 

Managing Director

 

- 13 -



--------------------------------------------------------------------------------

Schedule 1

to

General Security Agreement

 

Legal Name of Obligor:    Neose Technologies, Inc. Jurisdiction of Formation:   
Delaware

Pennsylvania Corporate

Tax Identification No.:

   6529-840 FEIN:    13-3549286 Chief Executive Office:   

102 Witmer Road

Horsham, PA 19044 (owned location)

Other Collateral Locations:   

201 Witmer Road

Horsham, PA 19044 (leased location)

     102 Rock Road      Horsham, PA 19044 (leased location)

 

- 14 -